Case 20-21316-GLT   Doc 14 Filed 05/11/20 Entered 05/11/20 18:31:21 Desc Main
                           Document     Page 1 of 4
                IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
IN RE:                                             :
HEIDI E BLAKE                                      : BK. No. 20-21316-GLT
                      Debtor                       :
                                                   : Chapter No. 7
FREEDOM MORTGAGE CORPORATION                       :
                      Movant                       : Hearing Date: 06/18/2020
                 v.                                :
HEIDI E BLAKE                                      : Hearing Time: 10:00 AM
                 and                               :
 NATALIE LUTZ CARDIELLO (TRUSTEE)                  : Objection Date: 06/01/2020
                      Respondents                  :



               MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                   /s/ Thomas Song, Esquire
                                   Thomas Song, Esq., Id. No.89834
                                   Phelan Hallinan Diamond & Jones, LLP
                                   1617 JFK Boulevard, Suite 1400
                                   One Penn Center Plaza
                                   Philadelphia, PA 19103
                                   Phone Number: 215-563-7000 Ext 31387
                                   Fax Number: 215-568-7616
                                   Email: Thomas.Song@phelanhallinan.com

May 11, 2020
Case 20-21316-GLT        Doc 14
                           Filed 05/11/20 Entered 05/11/20 18:31:21 Desc Main
                           Document     Page 2 of 4
                IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
IN RE:                                             :
HEIDI E BLAKE                                      : BK. No. 20-21316-GLT
                      Debtor                       :
                                                   : Chapter No. 7
FREEDOM MORTGAGE CORPORATION                       :
                      Movant                       : Hearing Date: 06/18/2020
                 v.                                :
HEIDI E BLAKE                                      : Hearing Time: 10:00 AM
                 and                               :
 NATALIE LUTZ CARDIELLO (TRUSTEE)                  : Objection Date: 06/01/2020
                      Respondents                  :


  MOTION OF FREEDOM MORTGAGE CORPORATION FOR RELIEF FROM THE
 AUTOMATIC STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE
                                4001

              Movant, by its attorney, Phelan Hallinan Diamond & Jones, LLP hereby requests a

termination of the Automatic Stay and leave to foreclose on its mortgage on real property owned by

Debtor.

              1.      Movant is FREEDOM MORTGAGE CORPORATION.

              2.      Debtor, HEIDI E BLAKE, and Non-Filing Co-Borrower,

CHRISTOPHER C FRIES, is the owner of the premises located at 10912 CARLSON DRIVE,

NORTH HUNTINGDON, PA 15642, hereinafter known as the mortgaged premises.

              3.      Movant is the holder of a mortgage, original principal amount $122,735.00 on

the mortgaged premises, that was executed on February 27, 2015.

              4.      Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required thereunder.

              5.      As of May 7, 2020, the principal balance owed on the loan is $111,722.04.

              6.      Interest in the amount of $3,767.87 has accrued since the application of the last

payment received from the Debtor.

              7.      In addition, the following charges, fees and costs have been added to the

balance of the loan and are due and owing to Movant: Unpaid Late Charges in the amount of $223.80,

Mortgage Insurance Premium Due in the amount of $151.86, Escrow Advance in the amount of
Case 20-21316-GLT          Doc 14   Filed 05/11/20 Entered 05/11/20 18:31:21 Desc Main
                                   Document        Page 3 of 4
$2,109.22, Property Preservation Expenses in the amount of $1,658.60, Foreclosure Fees and Costs in

the amount of $2,263.50, and Property Inspection Fees in the amount of $160.00.

                8.      As of May 7, 2020, the payoff due on the mortgage is $122,056.89.

                9.      Debtor has failed to tender payments for the months of August 2019 through

May 2020. The monthly payments for August 2019 through November 2019 are $791.47 each, the

monthly payments for December 2019 through May 2020 are $793.70 each, with Unpaid Late

Charges in the amount of $223.80, Property Preservation Expenses in the amount of $1,658.60,

Foreclosure Fees and Costs in the amount of $2,263.50, and Property Inspection Fees in the amount of

$160.00. The next payment is due on or before June 1, 2020 in the amount of $793.70.

                10.     As of May 7, 2020, the amount necessary to reinstate the loan is $12,233.98.

                11.     The fair market value of the premises is $115,000.00 based on the Debtor's

Schedule A/B: Property. A copy of the Debtor's Schedule A/B: Property is attached hereto as Exhibit

"A" and made a part hereof.

                12.     As per the Debtor's Statement of Intention, dated April 22, 2020, the Debtor

plans to surrender the property. A copy of the Debtor's Statement of Intention is attached hereto as

Exhibit ''B'' and made a part hereof.

                13.     There are no Junior Lien holders.

                14.     There are no liens on the premises that are senior to Movant's lien.

                15.     The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 7 Petition.

                16.     The Debtor has no equity in the premises.

                17.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                18.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.
Case 20-21316-GLT           Doc 14   Filed 05/11/20 Entered 05/11/20 18:31:21 Desc Main
                                    Document      Page 4 of 4
                19.     Respondent, NATALIE LUTZ CARDIELLO, is the Trustee appointed by the

Honorable Court

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.      Modifying the Automatic Stay under 11 U.S.C. Section 362 of the Bankruptcy

Code with respect to the mortgaged premises as to permit the Movant, its successors or assignees, to

foreclose on its mortgage or take any legal or consensual action enforcement of its right to possession

of, or title to, said premises (such actions may include but are not limited to the signing of a deed in

lieu of foreclosure or entering into a loan modification agreement) and to allow the purchaser of said

premises at Sheriff's Sale (or purchaser's assignee) to take any legal or consensual action for

enforcement of its right to possession of, or title to, said premises; and

                b.      Granting any other relief that this Court deems equitable and just.

                                                /s/ Thomas Song, Esquire
                                                Thomas Song, Esq., Id. No.89834
                                                Phelan Hallinan Diamond & Jones, LLP
                                                1617 JFK Boulevard, Suite 1400
                                                One Penn Center Plaza
                                                Philadelphia, PA 19103
                                                Phone Number: 215-563-7000 Ext 31387
                                                Fax Number: 215-568-7616
                                                Email: Thomas.Song@phelanhallinan.com
                                                Attorney for Movant/Applicant
May 11, 2020
